Citation Nr: 1328910	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-41 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected residuals of breast reduction surgery for macromastia and hyperplastic breast deformity, including scarring.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty from May 1982 to January 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected residuals of breast reduction surgery for macromastia and hyperplastic breast deformity, including scarring.

In May 2011, the Veteran, accompanied by her representative, appeared at the RO to present oral testimony in support of her claim before the undersigned Veteran's Law Judge via videoconference hearing.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In September 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development, including providing the Veteran with a medical examination so that an informed nexus opinion could be obtained.  Thereafter, the claim was readjudicated and denied in a June 2012 rating decision/supplemental statement of the case.  The appeal was recertified and returned to the custody of the Board in July 2012, and the Veteran now continues her appeal.   

For the reasons that will be discussed below, this appeal is again REMANDED to the RO/AMC.  VA will notify the Veteran and her representative if further action is required on their part.  

REMAND

In September 2011, the Board remanded the Veteran's claim to the RO/AMC for further evidentiary development, which included providing her with a new VA medical examination by an appropriate clinician and obtaining a nexus opinion to address the relationship between the Veteran's current psychiatric diagnoses and her period of military service (including her service-connected residuals of breast reduction surgery), based on the clinician's review of the Veteran's pertinent clinical history.  The intent of the Board in remanding the case was to rectify a major deficit with the prior VA-authorized psychiatric examination of record, which was conducted in December 2007.  The Board determined that the December 2007 examination was inadequate for adjudication purposes because the examining clinician had failed to review the Veteran's claims file and had predicated his nexus opinion entirely on her (the Veteran's) own account of her relevant psychiatric history rather than considering the history as presented in her medical records.

Towards this end, the RO/AMC provided the Veteran with a new psychiatric examination in October 2011.  The examination report includes a notation from the examining clinician that she had reviewed the Veteran's claims file in conjunction with her examination.  Unfortunately, review of the examination report shows that the nexus opinion obtained is too flawed to be useful for adjudication of the claim.  

Specifically, the October 2011 examiner stated that it was her opinion that it was as likely as not that the Veteran's current psychiatric disorder pre-existed her entry into active duty in May 1982, based on the appellant's undocumented account of her suicide attempt prior to entering service due to life stressors associated with her failing marriage and - most significantly - because she stated in her medical history questionnaire that accompanied her enlistment examination in February 1982 that she had a history of depression.  Based on this finding, the examiner determined that the Veteran's psychiatric disorder pre-existed service but was not aggravated (which is to say permanently worsened beyond its normal clinical progression) by the breast reduction surgery that was performed during service.  The Board notes, however, that the above opinion is based on an incorrect reading of the clinically documented facts of the case.  Notwithstanding the October 2011 VA examiner's statement to the contrary, the Veteran's service medical records show that during her enlistment examination in February 1982 she had, in fact, checked the box on her medical history questionnaire indicating that she had no history of depression or excessive worry.  Her service medical records also do not show any documentation of treatment or diagnosis of a psychiatric disorder at any time during active duty.  As the October 2011 VA examiner's nexus opinion is predicated on an erroneous assessment and recitation of the facts, it is deemed to be irreparably flawed.  

The United States Court of Appeals for Veterans Claims (Court) has held in Stegall v. West, 11 Vet. App. 268 (1998), that a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  The Court has further stated in Dyment v. West, 13 Vet. App. 141 (1999), that the post-remand development that is undertaken must be in substantial compliance with the Board's remand instructions.

As the Board specifically remanded the case in September 2011 for a medical examination and nexus opinion based on a review of the Veteran's claims file, and as the October 2011 examination presented an opinion predicated on an erroneous review of the Veteran's claims file, this flaw is tantamount to a failure to review adequately the Veteran's claims file and is thus not in compliance with the instructions of the September 2011 remand.

Further, the October 2011 opinion fails to adequately discuss the issue of the contributory role of the Veteran's service-connected breast reduction surgery residuals in the development of her present psychiatric disorder.  The opinion states that the Veteran's psychiatric disability is due, in part, to "pain" but does not state what particular physical disability is the specific cause of this pain that precipitated or contributed to her psychiatric disorder.  There is clinical evidence that indicates, but does not definitively establish, a secondary relationship between these two conditions.  Certainly, the appellant's main contention throughout this claim is that such a relationship exists.  When VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As there is inadequate discussion of the relationship between the Veteran's service-connected residuals of breast reduction surgery and her present psychiatric disorder, the October 2011 nexus opinion is insufficient for purposes of adjudicating the present claim. 

In view of the foregoing discussion, the case must be remanded to the RO/AMC for a new medical examination in order to obtain a usable nexus opinion based on a factually accurate review of the pertinent facts of the case and its relevant clinical history.  Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all current VA and/or private medical records pertinent to the Veteran's psychiatric counseling and treatment that have not yet been associated with her physical claims file or her account in the VBMS and/or Virtual VA electronic records databases.  

2.  Then, accord the Veteran a new VA examination by an appropriate clinician to determine the nature, extent, and etiology of any psychiatric disorder that she may have.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must ensure that he/she presents a factually accurate discussion of the pertinent facts regarding the claimant's history.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report. 

For any diagnosed psychiatric disorder, the examiner should opine as to whether such a disability existed prior to the Veteran's active duty and, if so, whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service. 

If no pre-existing psychiatric disorder is found, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the diagnosed psychiatric disability had its clinical onset in active service, is otherwise related to active service, or was caused or aggravated by the service-connected residuals of breast reduction surgery for macromastia and hyperplastic breast deformity, including scarring.  [The term "aggravated" refers to a permanent worsening of the underlying psychiatric condition beyond its normal clinical progression.]  

If the Veteran is found to have a psychiatric disability that is aggravated by the service-connected residuals of breast reduction surgery and scarring, the examiner should, to the best of his/her ability, determine the Veteran's baseline level of psychiatric impairment prior to aggravation, and then quantify the approximate degree of aggravation produced by the service-connected disability. 

A complete rationale should be provided for all opinions expressed.  If the clinician cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide an opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

The Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences for her claim.

3.  Following completion of the above, the RO/AMC should readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected residuals of breast reduction surgery for macromastia and hyperplastic breast deformity, including scarring.  If the decision remains adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


